258 Ga. 492 (1988)
371 S.E.2d 403
IN THE MATTER OF DAVID R. HEGE.
SUPREME COURT DISCIPLINARY NO. 638
Supreme Court of Georgia.
Decided September 8, 1988.
PER CURIAM.
David R. Hege, a member of the State Bar of Georgia, was charged with violating Standard 66 of State Bar Rule 4-102. He admits the violation of this Standard in that he entered a plea of guilty *493 in the U. S. District Court for the Middle District of Georgia on January 22, 1988. The indictment alleged wilful failure to file a federal income tax return for the year 1984, in violation of Title 26, USCA § 7203.
The respondent petitioned the State Disciplinary Board for voluntary suspension from the practice of law in this state for six months. General Counsel for the State Bar responded to the petition recommending that the Review Panel of the State Disciplinary Board accept the petition for six months' suspension, which the Review Board did.
We have reviewed the file and accept, concur in, and adopt the recommendation of the State Bar and the Disciplinary Board. It is ordered that respondent David R. Hege be suspended from the practice of law in Georgia for six months and that he notify his clients of his suspension and take all actions necessary to protect their interests. This order shall be effective October 1, 1988.
Suspended. All the Justices concur.